DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive.
Applicant argues cited reference fail to teach users of two or more information terminals logged in on a group basis for a case that the users of the two or more information terminals view a same content on a same display of the display apparatus. The examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the examiner relied on Baldwin et al to meet limitations of two or more information terminals logged in on a group basis for a case that the users of the two or more information terminals view a same content on a same display of the display apparatus (Figures 3, 6-7; Para. 0021, 0034-35, 0037, 0068). Wherein, the reference teaches the aggregated media services can include video-on-demand, video gaming and video conferencing services. Based on these aggregated media services, one or more first users can watch a movie at a set top box of the premises while one or more , the billing for services can be processed in a number of different ways such as being apportioned to multiple users based on their individual use of the services which can result in an unequal apportioning or being apportioned equally to each of the users whose available services were utilized in generating the aggregated media services. The examiner relied on Hao et al to meet limitations of teaches based on the split payment information, the display of the information terminal displays a split payment amount and a screen for selecting whether or not split payment is available (Figures 6A-C; Para. 0061-65). Accordingly, the examiner concluded that it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the common knowledge purpose of easily and securely collecting payments from plurality of users for services rendered. Thus, combination meets claimed limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al (US PG Pub No. 2014/0147020), in view of Hao et al (US PG Pub No. 2015/0134724).
Regarding claim 1, Baldwin et al teaches an information terminal connected to a display apparatus via a first network, the display apparatus connected to a content distribution apparatus [195] via a second network, the content distribution apparatus [195] configured to provide a content distribution service, and the information terminal (i.e. media device) (Abstract; Figures 2-4, 6-7; Para. 0042-44) comprising:
a touch panel or a physical button [604] configured to input a user operation (Figures 4, 6-7; Para. 0021, 0034, 0058-59);
a transmitter [602] configured to send login information for logging into the content distribution service to the display apparatus, based on the user operation inputted to the touch panel or the physical button (Figures 4, 6; Para. 0044-45, 0057);
a receiver configured to receive aggregated service information sent from the display apparatus (Figures 3-5; Para. 0035-36, 0039, 0044-45); and
a display [610] configured to display the aggregated service information received by the receiver (Figures 3-4, 6; Para. 0035, 0044, 0059, 0066 and 0079),
wherein the receiver receives the aggregated service information via the display apparatus (Figures 2-4, 6; Abstract; Para. 0034-37, 0041-42, 0044, 0068), and the aggregated service information includes split payment information indicating that a viewing fee of a content of the content distribution service can be split between users of two or more information terminals logged in on a group basis for a case that the users of the two or more information terminals view a same content on a same display of the display apparatus (Figures 3, 6-7; Para. 0021, 0034-35, 0037, 0068). The reference is unclear with respect to based on the split payment information, the display of the information terminal displays a split payment amount and a screen for selecting whether or not split payment is available.
In similar field of endeavor, Hao et al teaches based on the split payment information, the display of the information terminal displays a split payment amount and a screen for selecting whether or not split payment is available (Figures 6A-C; Para. 0061-65). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the common knowledge purpose of easily and securely collecting payments from plurality of users for services rendered. 
Regarding claim 2, Baldwin and Hao, the combination is unclear with respect to wherein the receiver receives connection request information sent from the display apparatus, and when the receiver receives the connection request information, the display displays a network connection confirmation selection screen for selecting whether or not to connect to the display apparatus. However, the examiner takes official notice that both concepts and advantages are well known and expected in the art. It would have been obvious to one of ordinary skill in the art to modify the system of Baldwin and Hao by specifically providing the receiver receives connection request information sent from the display apparatus, and when the receiver receives the connection request information, the display displays a network connection confirmation selection screen for selecting whether or not to connect to the display apparatus before the effectively filing date of the claimed invention for the common knowledge purpose of 
Regarding claim 3, Baldwin et al teaches an information terminal connected to a display apparatus via a first network, the display apparatus connected to a content distribution apparatus [195] via a second network, the content distribution apparatus [195] configured to provide a content distribution service, and the information terminal (i.e. media device) comprising:
a touch panel or a physical button [604] configured to input a user operation (Figures 4, 6; Para. 0034, 0058-59);
a transmitter [602] configured to send login information for logging into the content distribution service to the display apparatus, based on the user operation inputted to the touch panel or the physical button (Figures 4, 6; Para. 0044-45, 0057);
a receiver configured to receive aggregated service information sent from the display apparatus (Figures 3-5; Para. 0035-36, 0039, 0044-45); and
a display [610] configured to display the aggregated service information received by the receiver (Figures 3-4, 6; Para. 0035, 0044, 0059, 0066 and 0079),
wherein the receiver receives the aggregated service information via display apparatus (Figures 2-4, 6; Abstract; Para. 0034-37, 0041-42, 0044), and the aggregated service information includes the content distribution service among users of two or more information terminals logged in on a group basis  for a case that the users of the two or more information terminals view a same content on a same display of the display apparatus (Figures 3, 6-7; Para. 0034-35, 0037 and 0068). The reference is unclear with respect to content share information indicating shareability of the content between of the information terminal displays a screen for selecting content shareability between the information terminals logged in to the content distribution apparatus on the group basis.
In similar field of endeavor, Hao et al teaches content share information 
indicating shareability of the content between two or more information terminals; and based on the content share information, the display of the information terminal displays a screen for selecting content shareability between the information terminals logged in to the content distribution apparatus on the group basis (Figures 6A-C; Para. 0061-65). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the common knowledge purpose of easily and securely collecting payments from plurality of users for services rendered.
Claim 4 is rejected for same reasons set forth in the rejection of claim 2. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423